Citation Nr: 0318337	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  98-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased evaluation for chronic low 
back strain, currently rated as 40 percent disabling.

2.	Entitlement to an increased evaluation for strain and 
contusion, upper dorsal spine and left shoulder, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

On May 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO must review the claims folder and ensure 
that all notification and development, as required 
by the Veterans Claims Assistance Act of 2000 
(VCAA) have been undertaken for the claim.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2002).  This action should 
include written notice to the veteran and his 
representative, if any, of the provisions of the 
VCAA and the laws applicable to his claims, as well 
as of the roles of VA and the veteran in 
identifying and gathering the evidence relevant to 
his claims per Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran and his 
representative, if any, must be afforded the 
appropriate period of time for response to such 
notice and development as required by VA law. 

2.  After the above-requested development has been 
completed, please make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded a comprehensive orthopedic examination 
to determine the severity of his chronic low back 
strain and his upper dorsal spine and left shoulder 
strain and contusion.  The claims folder, along 
with all additional evidence obtained pursuant to 
the requests above, should be made available to the 
examiner for review.  The rationale for all 
opinions should be explained in detail.  
The examiner is requested to specifically comment 
on whether the veteran experiences any injury of 
the suboccipital, lateral vertebral, or anterior 
vertebral muscles that is attributable to his 
service-connected upper dorsal spine and left 
shoulder strain and contusion.  (This is required 
because of the manner in which VA has previously 
rated the service-connected disability.)  The 
examiner should provide findings applicable to the 
pertinent rating criteria, as follows.  That is, 
for VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  Disabilities resulting from muscle 
injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:  (1) Slight 
disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection. 
(ii) History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined above.  (iii) Objective 
findings.  Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in 
muscle tissue.  (2) Moderate disability of muscles-
-(i) Type of injury.  Through-and-through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined above, particularly 
lowered threshold of fatigue after average use, 
affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  
Entrance and (if present) exit scars, small or 
linear, indicating short track of missile through 
muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared 
to the sound side.  (3) Moderately severe 
disability of muscles--(i) Type of injury.  
Through-and-through or deep penetrating wound by 
small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined above and, if present, evidence of 
inability to keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or 
more muscle groups. Indications on palpation of 
loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared 
with sound side demonstrate positive evidence of 
impairment.  (4) Severe disability of muscles--(i) 
Type of injury.  Through-and-through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) History 
and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined above, worse than those shown 
for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, 
depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles swell and 
harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements 
compared with the corresponding muscles of the 
uninjured side indicate severe impairment of 
function.  If present, the following are also signs 
of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  
38 C.F.R. §§ 4.56, 4.73 (Diagnostic Code 5323) 
(2002).
The examiner should also conduct range of motion 
studies on the left shoulder, dorsal spine, and low 
back.  The examiner should first record the range 
of motion observed on clinical evaluation, in terms 
of degrees.  If there is clinical evidence of pain 
on motion, the examiner should indicate the degree 
of motion at which such pain begins.  The examiner 
should specifically state whether the veteran 
experiences limitation of motion of his left arm to 
shoulder level, midway between side and shoulder 
level, or to 25 degrees from side.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5201) (2002).  The 
examiner should also specifically indicate whether 
the veteran experiences severe, moderate, or slight 
limitation of motion of the dorsal spine.  
38 C.F.R. § 4.71a (Diagnostic Code 5291) (2002).  
The examiner should also discuss whether the 
veteran's limitation of motion of the lumbar spine 
is slight, moderate, or severe.  38 C.F.R. § 4.71a 
(Diagnostic Code 5292) (2002).  Then, after 
reviewing the veteran's complaints and medical 
history, the examiner should render an opinion, 
based upon his or her best medical judgment, as to 
the extent to which the veteran experiences 
functional impairments, such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, etc. and should equate 
such problems to the criteria in Diagnostic Codes 
5201, 5291, and 5292.  In other words, functional 
losses due to pain, etc. may result in disabilities 
tantamount to that contemplated by the criteria for 
a higher rating under Diagnostic Codes 5201, 5291, 
or 5292.  If so, the examiner should so state.  
3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


